DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-8, 11-15, 18-31, 36-40, 44-47, and 50-57 are pending. Claims 50-57 are newly added. Claims 9, 10, 16, 17, 32-25, 41-43, and 48-49 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/118,232, Provisional Application Nos. 61/946,680 and 62/096,228, and PCT/US2015/018061 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the aforementioned prior-filled applications do not appear to provide adequate support for: (i) the claimed compositions and methods wherein the effective amount of cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof, or an acceptable salt or cyanate or thiocyanate in combination with cyanate, thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof ranges from about 2.5 g to about 0.01 g per gallon of the treatment; or (ii) a method of producing seeds as recited in claim 18, wherein the cyanate, thiocyanate, acceptable salt or cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof, or an acceptable salt or cyanate or thiocyanate in combination with cyanate, thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof is applied in an amount ranging from about 20 g to about 0.2 g of the cyanate, thiocyanate, the acceptable salt of cyanate or thiocyanate, the ester of cyanate or thiocyanate, the isocyanate or isothiocyanate, or combination thereof, per acre. 
With regards to (i), while the prior-filed applications provide support for wherein the effective amount of acceptable salt of cyanate, acceptable salt of thiocyanate, or combinations thereof is in the range of 2.5 g to about 0.01 g per gallon of the treatment, the first appearance of the effective amount of cyanate, thiocyanate, ester of cyanate or thiocyanate, isocyanate or isocyanate, or combination thereof, or an acceptable salt or cyanate or thiocyanate in combination with cyanate, thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof being in the range of 2.5 g to about 0.01 g per gallon of the treatment is the instant application’s claims. Therefore, claims 1-8, 11-15, 18-31, 36-40, 44-47, and 50-57, which all incorporate the limitation, will have the priority date of April 9, 2020.
With regards to (ii), while the prior-filed applications provide support for applying the acceptable salt of cyanate, acceptable salt of thiocyanate, or combinations thereof in an amount ranging from about 20 g to about 0.2 g per acre, the first appearance of applying cyanate, thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof, or an acceptable salt or cyanate or thiocyanate in combination with cyanate, thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof in an amount ranging from about 20 g to about 0.2 g per acre is the instant application’s claims. Therefore, claims 18-31, 36-40, 47, and 52, which all incorporate the limitation, will have the priority date of April 9, 2020.

Claim Interpretation
	It is noted that independent claims 1, 11, and 18 each recite the inclusion of cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof in the alternative. With regards to claims 8, 14, 47, and 51-54, the claims recite a limitation regarding the acceptable salt of cyanate, acceptable salt of thiocyanate, or a combination thereof without positively reciting that the acceptable salt of cyanate, acceptable salt of thiocyanate, or a combination thereof is selected in the claimed seed crop treatment or methods. 
Thus, with regards to the interpretation of claims 8, 14, 47, and 51-54, the claims are interpreted as if the seed crop treatment/method does not include the mentioned acceptable salt of cyanate, acceptable salt of thiocyanate, or a combination, then it reads on the claim so long as it includes cyanate, thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof. However, if the seed crop treatment/method does include the mentioned acceptable salt of cyanate, acceptable salt of thiocyanate, or a combination, then it must meet the limitation(s) set forth in the respective claims to read on the respective claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-15, 18-31, 36-40, 44-47, and 50-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 2017/0172141 A1; published Jun. 22,2017).
	Applicant claims a seed crop treatment for enhancing one or more seed assemblage qualities compared to a control, consisting essentially of an effective amount of cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof, and a defoliant,
	wherein the defoliant comprises sodium chlorate and
	wherein the effective amount of cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof ranges from about 2.5 g to about 0.01 g per gallon of the treatment.
	
	Applicant claims a method of preparing a seed crop treatment for enhancing one or more seed assemblage qualities compared to a control, comprising combining an effective amount of cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof with a defoliant to form the seed crop treatment,
	wherein the defoliant comprises sodium chlorate and the seed crop treatment consists essentially of the effective amount of cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof, and the defoliant, and
	wherein the effective amount of cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof ranges from about 2.5 g to about 0.01 g per gallon of the treatment.

	Applicant claims a method of producing seeds, comprising applying to a stand of seed crops a seed crop treatment consisting essentially of an effective amount of cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof, and a defoliant,
	wherein the defoliant comprises sodium chlorate and
	wherein the effective amount of cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof ranges from about 2.5 g to about 0.01 g per gallon of the treatment, and 
	wherein the cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof is applied in an amount ranging from about 20 g to about 0.2 g of the cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof, per acre.

	With regards to Claims 1 and 53, Barnard discloses a seed crop treatment comprising an effective amount of cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof. The effective amount is sufficient to improve one or more qualities of a seed assemblage compared to a control (para.0037). In an embodiment, an effective amount of the acceptable salt of cyanate or thiocyanate or combination thereof is chosen to achieve a coverage of the acceptable salt ranging from about 20 g to about 0.2 g per acre of field crop. For example, using some techniques, such as ground application, approximately 20 gallons of seed crop treatment might be applied per acre. Thus, the effective amount in the treatment to achieve a coverage of the acceptable salt ranging from about 20 g to about 0.2 g per acre of field crop is about 1 g to about 0.01 g of the acceptable salt per gallon of the treatment (para.0038).
	In an embodiment, the acceptable salt of cyanate or thiocyanate or combination thereof is combined with a defoliant comprising sodium chlorate (para.0047; Barnard claim 9).
	With regards to Claims 2 and 3, Barnard discloses that the effective amount of cyanate, thiocyanate, acceptable salt of cyanate or thiocyanate, ester of cyanate or thiocyanate, isocyanate or isothiocyanate, or combination thereof is sufficient to improve one or more qualities of a seed assemblage compared to a control (para.0037). Improved qualities may include enhanced seed vigor, increased quantity and/or proportion of saleable seed, increased uniformity of seed shape and size, and desirable bag weight. Desirable bag weight refers to a seed bag weights that are desirable for a particular seed crop, such as from about 48 lb. to about 54 lbs. (para.0016-0017).
	With regards to Claims 4 and 50, Barnard discloses that in some embodiments, the acceptable salt of cyanate or thiocyanate may be sodium cyanate or sodium thiocyanate (para.0047).
	With regards to Claims 5-7, the acceptable salt of cyanate or thiocyanate may be combined with one or more solvents. In some embodiments, the one or more solvents comprise water. In some embodiments, the one or more solvents comprise one or more agrichemicals (para.0032).
	With regards to Claim 8, in some embodiments, the acceptable salt of cyanate or thiocyanate (e.g., sodium cyanate, sodium thiocyanate, or a combination thereof) is dissolved in one or more solvents. In certain embodiments, the solvent comprises sodium chlorate (para.0035).
	With regards to Claim 55, in certain embodiments, the defoliant is Defol® 5 (a sodium chlorate formulation containing 5 pounds of active sodium chlorate per gallon) or Defol® 750 (a sodium chlorate formulation containing 7.5 pounds of active sodium chlorate per gallon)  (para.0034, 0070).

	With regards to Claims 11 and 54, Barnard discloses a method of preparing a seed crop treatment. The method comprises combining cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or combination thereof with one or more agrichemicals. In certain embodiments, the one or more agrichemicals comprise a defoliant. In certain embodiments, the defoliant compress sodium chlorate (para.0042, 0046).
	Barnard discloses that in some embodiments, an effective amount of the acceptable cyanate, thiocyanate, or combination thereof is chosen to achieve a coverage of the acceptable salt ranging from about 20 g to about 0.2 g per acre of field crop (para.0049). As noted above, the effective amount in the treatment to achieve a coverage of the acceptable salt ranging from about 20 g to about 0.2 g per acre of field crop is about 1 g to about 0.01 g of the acceptable salt per gallon of the treatment (para.0038). 
	With regards to Claims 12 and 13, in some embodiments, the effective amount is sufficient to improve one or more qualities of a seed assemblage compared to a control. In certain embodiments, the one or more improved seed qualities are chosen from enhanced seed vigor, increased quantity and/or proportion of saleable seed, increased uniformity of seed shape and size, and desirable bag weight (para.0048). 
	With regards to Claims 14 and 51, the acceptable salt of cyanate or thiocyanate or combination thereof comprises sodium cyanate, sodium thiocyanate, or a combination thereof (para.0047).
	With regards Claims 15 and 46, in some embodiments, the combination step comprises dissolving the acceptable salt of cyanate or thiocyanate or combination in the one or more agrichemicals (reading on solvent comprising one or more agrichemicals). In an embodiment, the one or more agrichemicals comprise a defoliant. In certain embodiments, the defoliant comprises sodium chlorate (para.0045-0046).
	With regards to Claims 44 and 45, in some embodiments, the method further comprises dissolving the acceptable salt of cyanate or thiocyanate or combination thereof in one or more solvents prior to the combining step. In some embodiments, the one or more solvents comprise water (para.0044).
	With regards to Claim 56, in certain embodiments, the defoliant is Defol® 5 (a sodium chlorate formulation containing 5 pounds of active sodium chlorate per gallon) or Defol® 750 (a sodium chlorate formulation containing 7.5 pounds of active sodium chlorate per gallon)  (para.0047, 0070).
	With regards to Claim 18, Barnard discloses a method of producing seeds comprising treating a stand of seed crops with a chemical composition (or seed crop treatment) comprising cyanate, thiocyanate, an acceptable salt of cyanate or thiocyanate, an ester of cyanate or thiocyanate, an isocyanate or isothiocyanate, or a combination thereof (para.0052). In some embodiments, the acceptable salt of cyanate or thiocyanate or combination thereof in a range of about 20 g to about 0.2 per acre, with about 2.5 to about 0.2 g of the acceptable salt per acre. 
	In some embodiments, the chemical composition or (seed crop treatment) further comprises one or more solvents. In some embodiments, the one or more solvents comprise one or more agrichemicals. In an embodiment, the one or more agrichemicals comprise a defoliant. In certain embodiments, the defoliant comprises sodium chlorate (para.0053-0054). 
	With regards to Claim 19, in an embodiment, the step of treating occurs two or more times (Barnard claim 19).
	With regards to Claim 20, the step of treating or applying the stand of seed crops with the seed crop treatment occurs at a development stage of the seed crop (para.0060). 
	With regards to Claim 21, in some embodiments, treatment occurs at any stage or combination of stages beginning with fertilization through physiological seed maturity (para.0060).
	With regards to Claims 22 and 23, the method of producing seeds may further comprise harvesting the stand of seed crops, wherein a seed assemblage is obtained from the stand having one or more improved qualities compared to a control. The one or more improved qualities may include enhanced seed vigor, increased quantity and/or proportion of saleable seed, increased uniformity of seed shape and size, and desirable bag weight (para.0058).
	With regards to Claim 24, in some embodiments, the seed crop treatment is in a solid form, including crystals, powders, granules, pellets, and the like (para.0063).
	With regards to Claim 25, the step of treating the stand of seed crops may comprise dusting the stand with the treatment (para.0063).
	With regards to Claim 26, in an embodiment, the seed crop treatment is in a liquid form (para.0064).
	With regards to Claim 27, the step of treating the stand of crops may comprise spraying the stand with the treatment (para.0064).
	With regards to Claims 28 and 52, in an embodiment, the acceptable salt of cyanate or thiocyanate or combination thereof comprises sodium cyanate, sodium thiocyanate, or combination thereof (para.0055).
	With regards to Claims 29-31, in some embodiments, the seed crop treatment further comprises one or more solvents. The one or more solvents may comprise water. In another embodiment, the one or more solvents comprise one or more agrichemicals (para.0053).
	With regards to Claims 36-38, in some embodiments, the stand of seed crops is treated with an amount of the acceptable salt or cyanate or thiocyanate or combination thereof in a range from about 2.5 g of the acceptable salt per acre (para.0056).
	With regards to Claim 39, in some embodiments, the seed crops are chosen from monocots and dicots (para.0065).
	With regards to Claim 40, in certain embodiments, the seed crops are chosen from maize, sorghum, wheat, rice, barley, oats, soybean, tomato, sunflower, and cotton (para.0065).
	With regards to Claim 47, the acceptable salt of cyanate or thiocyanate or combination thereof may be dissolved in one or more solvents. In some embodiments, the one or more solvents comprise one or more agrichemicals. In some embodiments, the one or more agrichemicals comprise a defoliant. In certain embodiments, the defoliant comprises sodium chlorate (para.0054). 
	With regards to Claim 57, in certain embodiments, the defoliant is Defol® 5 (a sodium chlorate formulation containing 5 pounds of active sodium chlorate per gallon) or Defol® 750 (a sodium chlorate formulation containing 7.5 pounds of active sodium chlorate per gallon)  (para.0054, 0070).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11-15, 18-31, 36-40, 44-47, and 50-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,653,130 B2 (USPN 130). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim substantially similar seed crop treatments for enhancing one or more seed assemblage qualities compared to a control, method of preparing the seed crop treatment, and method of producing seeds. 
Both sets of claims encompass a seed crop treatment consisting essentially of an effective amount of an acceptable salt of cyanate and a defoliant, wherein the defoliant comprises sodium chlorate, and wherein the effective amount of the acceptable salt of cyanate ranges from about 2.5 g to about 0.01 g per gallon of the treatment. Both sets of claims also encompass an overlapping method of preparing the aforementioned seed crop treatment. Both sets of claims also encompass an overlapping method of producing seeds comprising applying to a stand of seed crops the aforementioned seed crop treatment, wherein the acceptable salt is applied in an amount ranging from about 20 g to about 0.2 g of the acceptable salt per acre. Both sets of claims also encompass substantially similar and overlapping dependent claims.

Conclusion
Claims 1-8, 11-15, 18-31, 36-40, 44-47, and 50-57 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616